Exhibit Ridgewood Renewable Power Robert E. Swanson Chairman November 23, 2009 TO: Shareholders of: Ridgewood Power Trust IV Ridgewood Power Trust V The Ridgewood Power Growth Fund RE: ● Sale of the Ridgewood Hydro Electric Businesses ● Cash Distribution to the Power Trusts ● Continuing Work on Sale of Ridgewood Egypt, Olinda, and Providence As part of our ongoing effort to sell the remaining Power Trust assets, I am pleased to announce that on November 20, 2009 we sold all of our US Hydro and Maine Hydro facilities.US
